             Case 20-34879 Document 116 Filed in TXSB on 11/13/20 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                             §
    In re:                                                   §
                                                             §       Chapter 11
                               1
    EAGLE PIPE, LLC,                                         §
                                                             §       Case No. 20-34879 (MI)
               Debtor.                                       §

       CANCELLATION OF HEARING SET FOR NOVEMBER 16, 2020 AT 3:30 P.M

             PLEASE TAKE NOTICE that a final hearing on the Debtor’s Motion for Interim and

Final Orders (I) Authorizing the Debtor to Continue to Operate its Cash Management System and

Maintaining Existing Bank Accounts, and (II) Granting Related Relief (the “Cash Management

Motion”) [Docket No. 14] was set for Monday, November 16 at 3:30 p.m. (Central Time) before

the Honorable Marvin Isgur (the “Hearing”).

             PLEASE TAKE FURTHER NOTICE that on November 12, 2020, the Debtor filed a

proposed order granting the Cash Management Motion on a final basis (the “Order”). The United

States Trustee has agreed to the form of Order.

             PLEASE TAKE FURTHER NOTICE that in light of submission of the Order, the

Hearing is hereby canceled with consent of the Court.



                                   [remainder of this page intentionally left blank]




1
             The last four digits of Debtor’s federal tax identification number are (1119).


4829-0429-2817.1
          Case 20-34879 Document 116 Filed in TXSB on 11/13/20 Page 2 of 2




         Respectfully submitted this 13th day of November, 2020.

                                             GRAY REED

                                             By: /s/ Paul D. Moak
                                                Paul D. Moak
                                                Texas Bar No. 00794316
                                                Aaron M. Kaufman
                                                Texas Bar No. 24060067
                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone:    (713) 986-7000
                                             Facsimile:    (713) 986-7100
                                             Email:        pmoak@grayreed.com
                                                           akaufman@grayreed.com
                                                           lwebb@grayreed.com

                                             PROPOSED COUNSEL TO THE DEBTOR



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 13, 2020 a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                                /s/ Paul D. Moak
                                               Paul D. Moak




4829-0429-2817.1
